Title: To Alexander Hamilton from James McHenry, 29 May 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War department May 29. 1799
          
          Captain Joseph Brock of the 4. regiment of Infantry who is now recruiting at Fredericksburg has written to me for a supply of Clothing arms and accoutrements.
          Previously to my taking order thereon I request you would inform me whether it is your intention to continue Mr Brock on the recruiting service or to order him with his recruits to join his regiment in Tennessee—
          I am Sir with respect Your obedient Servant.
          
            James McHenry
          
          Major Genl. Hamilton
        